Financial supervision (signing of acts)
Colleagues, let me introduce, in a few words, our Lex signing of the Financial Supervisory Package. This will be done in a few minutes. This package will constitute our financial supervisory activities adopted under the ordinary legislative procedure.
Today we are signing into law a European Systemic Risk Board which will be responsible for the oversight of the financial system within the Union and will contribute to the smooth functioning of the internal market.
Secondly, we are also establishing three other European supervisory authorities to protect the public interest. They will monitor banks, securities and markets, as well as insurance and occupational pensions.
Finally, we are signing an omnibus directive which amends a whole set of 11 directives in order to bring them into line with the European system of financial supervision and the Treaty of Lisbon.
An enormous effort has been made and there has been great cooperation, I found, between the European institutions. The procedure was very fast and effective. Successive presidencies, the Spanish and the Belgian, were very active, and I thank them for their cooperation. The Commission was very active and cooperation was very close. To the Members of the European Parliament, staying in this Chamber while we go and sign, and to the Commissioner I say: it is a great deal. I thank the Commission, which was so active all the time in the preparatory meetings and all the discussions, for its engagement.
But our work of course is not finished. The economic governance package we are shortly debating will be very important as well. We know well that it is under way in our legislative procedure and we hope we will be ready as quickly as possible.
What can I say in conclusion? The whole package which we are signing today will start to apply in the European Union from 1 January 2011, so very soon. This is very important information for all of us, for the markets and for our citizens, because it is intended to help our citizens. We shall now go and sign the legislative package.
(The President signs the acts, together with Olivier Chastel (President-in-Office of the Council), Michel Barnier (Member of the Commission), José Manuel García-Margallo y Marfil (rapporteur), Sylvie Goulard (rapporteur), Antolín Sánchez Presedo (rapporteur) and Peter Skinner (rapporteur))